Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 1 of 65




         EXHIBIT W
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 2 of 65




                                                                    NEWS000172
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 3 of 65




                                                                    NEWS000173
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 4 of 65




                                                                    NEWS000174
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 5 of 65




                                                                    NEWS000175
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 6 of 65




                                                                    NEWS000176
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 7 of 65




                                                                    NEWS000177
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 8 of 65




                                                                    NEWS000191
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 9 of 65




                                                                    NEWS000192
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 10 of 65




                                                                     NEWS000193
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 11 of 65




                                                                     NEWS000194
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 12 of 65




                                                                     NEWS000196
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 13 of 65




                                                                     NEWS000197
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 14 of 65




                                                                     NEWS000198
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 15 of 65




                                                                     NEWS000199
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 16 of 65




                                                                     NEWS000200
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 17 of 65




                                                                     NEWS000201
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 18 of 65




                                                                     NEWS000202
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 19 of 65




                                                                     NEWS000203
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 20 of 65




                                                                     NEWS000204
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 21 of 65




                                                                     NEWS000208
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 22 of 65




                                                                     NEWS000209
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 23 of 65




                                                                     NEWS000210
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 24 of 65




                                                                     NEWS000211
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 25 of 65




                                                                     NEWS000214
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 26 of 65




                                                                     NEWS000215
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 27 of 65




                                                                     NEWS000216
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 28 of 65




                                                                     NEWS000217
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 29 of 65




                                                                     NEWS000218
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 30 of 65




                                                                     NEWS000219
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 31 of 65




                                                                     NEWS000220
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 32 of 65




                                                                     NEWS000221
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 33 of 65




                                                                     NEWS000222
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 34 of 65




                                                                     NEWS000223
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 35 of 65




                                                                     NEWS000224
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 36 of 65




                                                                     NEWS000225
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 37 of 65




                                                                     NEWS000226
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 38 of 65




                                                                     NEWS000227
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 39 of 65




                                                                     NEWS000299
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 40 of 65




                                                                     NEWS000300
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 41 of 65




                                                                     NEWS000301
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 42 of 65




                                                                     NEWS000302
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 43 of 65




                                                     MCGUCKEN000003
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 44 of 65




                                                     MCGUCKEN000004
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 45 of 65




                                                     MCGUCKEN000005
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 46 of 65




                                                     MCGUCKEN000006
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 47 of 65




                                                     MCGUCKEN000007
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 48 of 65




                                               MCGUCKEN000031
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 49 of 65




                                               MCGUCKEN000032
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 50 of 65




                                               MCGUCKEN000033
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 51 of 65




                                               MCGUCKEN000034
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 52 of 65




                                               MCGUCKEN000035
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 53 of 65




                                               MCGUCKEN000036
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 54 of 65




                                               MCGUCKEN000037
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 55 of 65




                                               MCGUCKEN000041
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 56 of 65




                                               MCGUCKEN000042
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 57 of 65




                                               MCGUCKEN000043
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 58 of 65




                                               MCGUCKEN000044
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 59 of 65




                                               MCGUCKEN000045
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 60 of 65




                                               MCGUCKEN000046
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 61 of 65




                                               MCGUCKEN000047
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 62 of 65




                                               MCGUCKEN000050
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 63 of 65




                                               MCGUCKEN000051
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 64 of 65




                                               MCGUCKEN000052
Case 1:19-cv-09617-KPF Document 67-23 Filed 06/21/21 Page 65 of 65




                                               MCGUCKEN000053
